
	

115 HR 1735 RH: Community Empowerment for Mitigated Properties Act of 2017
U.S. House of Representatives
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 309
		115th CONGRESS1st Session
		H. R. 1735
		[Report No. 115–417]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2017
			Mr. Babin introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		November 21, 2017Additional sponsor: Ms. Eddie Bernice Johnson of Texas
			November 21, 2017
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Omit the part struck through and insert the part printed in italic
		
		
			
		
		A BILL
		To direct the Administrator of the Federal Emergency Management Agency to issue guidance regarding
			 implementation of certain buy-outs or the acquisition of property for open
			 space as a flood mitigation measure, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Community Empowerment for Mitigated Properties Act of 2017. 2.Guidance on hazard mitigation assistance (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall issue guidance regarding a buy-out or the acquisition of property for open space as a mitigation measure under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) that includes—
 (1)a process by which the State hazard mitigation officer appointed for such a buy-out or an acquisition shall, not later than 60 days after the applicant for assistance enters into an agreement with the Administrator regarding the buy-out or acquisition, provide written notification to each affected unit of local government for such buy-out or acquisition that includes—
 (A)the location of the buy-out or acquisition; (B)the State-local assistance agreement for the hazard mitigation grant program;
 (C)a description of the buy-out or acquisition; and (D)a copy of the model deed restriction; and
 (2)recommendations for entering into and implementing a memorandum of understanding between units of local government and covered entities that includes provisions to allow an affected unit of local government notified under paragraph (1) to—
 (A)use and maintain the open space created by such a project, consistent with section 404 (including related regulations, standards, and guidance) and consistent with all adjoining property, subject to the notification of the adjoining property, so long as the cost of the maintenance is borne by the local government; and
 (B)maintain the open space pursuant to standards exceeding any local government standards defined in the agreement with the Administrator described under paragraph (1).
 (b)DefinitionsIn this section: (1)Affected unit of local governmentThe term affected unit of local government means any entity covered by the definition of local government in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), that has jurisdiction over the location of a buy-out or property subject to the acquisition described in subsection (a).
 (2)Covered entityThe term covered entity means— (A)the grantee or subgrantee receiving assistance for an open space project described in subsection (a);
 (B)the State in which such project is located; and (C)the applicable State hazard mitigation officer; and
 (D)the applicable regional administrator. (C)the applicable Regional Administrator of the Federal Emergency Management Agency.
					Amend the title so as to read: A bill to direct the Administrator of the Federal Emergency Management Agency to issue guidance
			 regarding the acquisition of property for open space as a flood mitigation
			 measure, and for other purposes..
	
		November 21, 2017
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
